 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    ALLSTATE INSURANCE COMPANY,                           Case No. 2:15-cv-02265-MMD-CWH
      et al.,
 7
                             Plaintiffs,                    ORDER
 8
            v.
 9
10    MAJORIE BELSKY, MD, et al.,

11                           Defendants.
12

13          Presently before the court is plaintiffs’ emergency motion for leave to file under seal

14   portions of plaintiff’s motion to compel (ECF No. 371), filed on September 24, 2018. Plaintiffs

15   move to seal portions of its motion to compel docketed at ECF No. 342.

16          The court recognizes a strong presumption in favor of the public’s right to access judicial

17   records. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006)

18   (stating that the “strong presumption of access to judicial records applies fully to dispositive

19   pleadings, including motions for summary judgment and related attachments.”). An exception

20   exists for “[a] narrow range of documents” that are “traditionally . . . kept secret for important

21   policy reasons.” Id. The party moving to seal a dispositive motion must provide compelling

22   reasons to overcome the presumption. Id. The court then balances the interests of the public and

23   the interests of the moving party. Id. Exposure to embarrassment, incrimination, or further

24   litigation, are not compelling reasons to seal a record. Foltz v. State Farm Mut. Auto Ins. Co., 331

25   F.3d 1122, 1136 (9th Cir. 2003). Under Rule 5.2 of the Federal Rules of Civil Procedure and

26   Local Rule IC 6-1, parties should partially redact personal-data identifiers from court filings.

27   Personal-identifiers include social security numbers, names of minor children, dates of birth,

28   financial account numbers, home addresses, and tax identification numbers. LR IC 6-1.
 1          Here, plaintiffs move to seal exhibits A through D attached to its motion to compel, arguing

 2   that the exhibits contain information deemed confidential pursuant to a stipulated confidentiality

 3   agreement and protective order. The exhibits reference the names and dates of birth of non-party

 4   patients of the defendant doctors. The court recognizes plaintiffs’ interests in protecting the

 5   personal information of patients and will therefore order the clerk of court to seal its motion to

 6   compel. (ECF No. 342.) However, plaintiffs must file a redacted version of its motion to compel

 7   (ECF No. 342) for the public record pursuant to LCR IC 6-1.

 8          IT IS THEREFORE ORDERED that plaintiffs’ motion to seal (ECF No. 371) is

 9   GRANTED.
            IT IS FURTHER ORDERED that the clerk of court must seal plaintiffs’ motion to compel
10
     (ECF No. 342).
11
            IT IS FURTHER ORDERED that plaintiffs must file a redacted copy of the motion to
12
     compel (ECF No. 342) within 7 days of this order.
13

14
            DATED: October 3, 2018
15

16

17                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
